NATIONWIDE VARIABLE INSURANCE TRUST NVIT Multi-Manager Mid Cap Value Fund Prospectus Supplement dated December 1, 2009 to the Prospectus dated May 1, 2009 Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. Effective December 31, 2009, the information under the section entitled “Portfolio Management – RiverSource” on page 6 has been restated in its entirety as follows: RiverSource Steve
